DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20 is dependent upon claim 23 which does not exist.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (hereinafter “Xiong”), US Patent No. 11,211,022.
Regarding claim 1, Xiong teaches a repairable GOA drive system (fig. 1), used for a display panel comprising a display area and a pixel circuit arranged in the display (col. 4, lines 
Regarding claim 2, Xiong teaches wherein GOA units of the GOA circuit are independent of each other, and each of the GOA units is independently driven by the driver IC via an address bus (fig. 6).
Regarding claim 3, Xiong teaches wherein a jth stage GOA unit of the GOA circuit correspondingly controls a jth stage horizontal scan line of the pixel circuit in the display area, and j is any integer greater than or equal to 1 (fig. 6 and accompanying text).
Regarding claim 4, Xiong teaches wherein the repair circuit is arranged between the pixel circuit and a signal output line of each of the GOA units, and when the jth stage GOA unit in the GOA circuit is abnormal, the jth stage GOA unit is disconnected, and the repair circuit is used to replace the disconnected GOA unit for output (figs. 6, 7 and accompanying text).
Regarding claim 14, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 19, it is a display panel of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 5-13, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests, “wherein the repair circuit comprises one or more repair lines, and each of the repair lines is arranged between a signal output line of the GOA unit at each stage and a horizontal scan line arranged corresponding to the GOA unit at a corresponding stage,” and “wherein the driver IC comprises a repair logic module, and the repair logic module comprises an address generator, a multiplexer, a storage unit, a comparison unit, and a pulse generation unit; an output end of the address generator is respectively connected to a first input end of the multiplexer and a first input end of the comparison unit, a second input end of the multiplexer is connected to a redundant address, and an output end of the multiplexer is connected to the GOA circuit; and a second input end of the comparison unit is connected to the storage unit, an output end of the comparison unit is respectively connected to a third input end of the multiplexer and an input end of the pulse generation unit, and an output end of the pulse generation unit is connected to a repair line corresponding arranged in the pixel circuit,” and “wherein when the input address signal is consistent with the address of the abnormal GOA unit: recording the address of the abnormal GOA unit, and storing the address of the abnormal GOA unit in a non-volatile memory that operates in conjunction with the driver IC.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622